HAZEL, District Judge.
[1] The record shows that the petitioners, who are Chinese laborers, were given a fair hearing by the immigration inspector after their arrest for having unlawfully entered the United S'tates, and I discover no irregularity in the warrant of deportation. It was contended that the warrant was defective, in that it accused the petitioners with being unlawfully in the United States in violation of the Chinese Exclusion Act, and not the Immigration Act, and that the proceedings should have been conducted exclusively under the latter act; but I think the mere statement in the warrant that the petitioners were found within the United States in violation of section 6 of the Chinese Exclusion Act, and that they had entered the United States in violation of section 7 thereof, does not invalidate the warrant, nor deprive the Acting Secretary of Labor of his power and authority under section 21 of the Immigration Act to determine the right of the petitioners to remain in this country. Ex parte Lam Pui (D. C.) 217 Fed. 456. That such act applies to’ Chinese laborers illegally entering the United States, notwithstanding the special acts relating to the exclusion of Chinese, has been definitely decided by the Supreme Court of the United States in United States v. Wong You, 223 U. S. 67, 32 Sup. Ct. 195, 56 L. Ed. 354.
[2] The claim of counsel, unsupported by any evidence, that petitioners were bom in the United States, was totally insufficient to establish citizenship, or overcome the presumption that they were aliens, and the inspector had the right to ignore such claim. Lee Sim v. United States, 218 Fed. 432, -C. C. A.-.
The writ is dismissed, and the petitioners remanded.